Citation Nr: 1047106	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Although the Veteran initially raised a claim of entitlement for 
service connection for PTSD specifically, the mental health 
treatment records also show other diagnoses, including a 
depressive disorder.  Although a Veteran might only claim service 
connection for PTSD, the Veteran's claim "cannot be limited only 
to that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Clemons 
v. Shinseki, 23 Vet. App.1 (2009).  As such, the issue on appeal 
has been recharacterized by the Board to more accurately reflect 
the nature of the pending claim.  

In August 2010, the Veteran testified before the Board.  A 
transcript that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a psychiatric 
disability, to include PTSD.  Post-service VA medical treatment 
records include several psychiatric diagnoses, including PTSD and 
depressive disorder.  Additionally, the Veteran was treated 
during military service for such symptoms as panic attacks, 
suicidal ideation, and a depressed mood.  His in-service 
diagnoses included a depressive disorder and a personality 
disorder.  It was also noted, however, that the Veteran had a 
"long history of psychiatric problems, some of which existed 
prior to his enlistment."  Although the Veteran denied any 
history of nervous symptoms at the time of enlistment, and a 
psychiatric disability was not noted at that time, he later 
admitted a pre-service history of suicide attempts and depressive 
symptoms.  He later stated he was sexually molested prior to 
military service.  

VA is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A. VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when such 
an examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d).  In the present case, the Veteran was in 
fact afforded a VA examination in January 2008 which resulted in 
a diagnosis of PTSD with depressive features, which the examiner 
stated did not exist prior to military service.  It does not 
appear, however, that the VA examiner had the opportunity to 
review the full record, including the Veteran's service treatment 
and personnel records, which document the Veteran's own admission 
of pre-existing psychiatric symptomatology.  Therefore, another 
VA medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an 
appropriate medical expert for the purpose of 
determining the etiology of his current 
psychiatric disorder.  The Veteran need not 
be scheduled for examination unless such an 
examination is determined necessary by the 
examiner.  All pertinent symptomatology and 
findings should be reported in detail.  After 
fully reviewing the Veteran's medical 
history, the examiner should state any 
current psychiatric diagnoses warranted by 
the evidence of record.  For any diagnosis 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current psychiatric 
disability was incurred during active 
military service or, if the disability 
existed prior to service, was aggravated 
therein.  Aggravation is defined as a 
permanent worsening of the disability, beyond 
the natural progress of the disorder.  The 
examiner should provide a complete rationale 
for all conclusions reached.  If the examiner 
determines that the requested opinion cannot 
be provided without resort to speculation, 
then he or she must discuss why such an 
opinion is not possible.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


